Citation Nr: 1117331	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-28 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a pulmonary disorder, to include asthma and bronchiectasis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which found that new and material evidence had not been received to reopen a claim for service connection for asthmatic bronchitis, claimed as pulmonary disease.


FINDINGS OF FACT

1.  Entitlement to service connection for a pulmonary disorder was denied in an October 2005 Board decision.  

2.  Evidence received since the October 2005 Board decision is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.

3.  A pulmonary disability began in service and has continued since.  



CONCLUSIONS OF LAW

1.  The October 2005 Board decision that denied entitlement to service connection for a pulmonary disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1105 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for a pulmonary disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

3.  A pulmonary disability was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.


Claim to Reopen

A claim which has been finally denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (2010).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The Veteran was denied entitlement to service connection for a pulmonary disorder in an October 2005 Board decision.  Boar decisions are final when issued, unless reconsideration has been ordered.  38 C.F.R. § 20.1100(a) (2010).  

The evidence of record at the time of the Board's 2005 decision included the Veteran's service treatment records.  A July 1965 enlistment examination was negative for any lung disorders but the accompanying report of medical history noted pneumonia when the Veteran was very young.  The Veteran received hospital treatment in April 1967 for left anterior pleuritic type chest pain.  The September 1967 separation examination and report of medical history were negative for any history of lung disease or disability.  

Also considered in the 2005 decision were private medical records demonstrating treatment for pulmonary symptoms beginning in March 1997, which included diagnoses of asthma, pulmonary fibrosis, obstructive lung disease, restrictive airway disease and bronchiectasis.  Finally, the record included a 2004 VA pulmonary examination, which provided a negative opinion, specifically that the Veteran's childhood pneumonia predisposed him to develop asthma later in life and that it was not likely that asthma increased in severity during service.  

The Board noted private treatment records dated from February 2001 to August 2002 by Dr. M.P., which were interpreted by the Board as stating that the Veteran's history of bronchiectasis was essentially related to severe pneumonia as a child.  The Board found that current lung diseases were not related to any event or incident in service.

The subsequently received evidence includes a January 2006 letter from Dr. M.P., in which he stated that his previous communications were not meant to say that the Veteran's current bronchiectasis was due to pre-service pneumonia.  The physician added that he had specifically noted that he could not tell from the records available at that point when the X-ray abnormalities occurred and that he found that the Veteran's asthma began only as an adult.  In an October 2007 record, Dr. M.P. provided the opinion that the X-ray changes and pulmonary symptoms appeared to be a service connected process.  

This evidence relates to a basis for the prior denial, the absence of a link between a current disability and service, and raises a reasonable possibility of substantiating the claim.  It is new and material and, therefore, the claim is reopened.


Reopened Claim

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bronchiectasis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In a July 1965 report of medical history for induction into the service.  the Veteran reported having pneumonia when he was very young.  The Veteran's was accepted and enrolled for service and the induction examination did not reveal any pulmonary disability or symptoms.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit clarified the regulations by stating that 38 U.S.C.A. § 1111 requires clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.

Notwithstanding the Veteran's history, the entrance examination was negative.  The presumption of soundness, therefore, applies.  His report at the time of his pre-induction examination provides evidence of a prior disease, but not of a pre-existing disability at the time of service entrance.  An April 1967 service treatment record notes the existence of "old left pleural and pericardio-pleural scarring" but does not indicate that the scarring was due to the reported childhood pneumonia or pre-existed service.  A chest X-ray at the time of the Veteran's service entrance was interpreted as normal.  The April 1967 records show that the Veteran's symptoms were of recent onset, having begun two weeks earlier.  At the point of the s abnormal X-ray in April 1967, the Veteran had been on active duty for almost two years.  Hence, the evidence is not clear and unmistakable that a pulmonary disability pre-existed service.  

Even if the evidence could be deemed to clearly and unmistakably show a pre-existing disability, the evidence is not clear and unmistakable on the question of aggravation.  In this regard, there were no pulmonary symptoms or diseases found upon enlistment or reported on the pre-induction report of medical history, while he received in-patient treatment for pleurisy.  In short, the record does not contain the clear and unmistakable evidence needed to rebut the presumption of soundness.

Because the presumption of soundness is not rebutted, the claim as decided as a claim for service connection rather than a claim for compensation based on aggravation.  Wagner.

The record demonstrates findings of multiple current pulmonary disorders, including asthma and bronchiectasis.  The service treatment records demonstrate that the Veteran was admitted to in-patient treatment in April 1967 with complaints of left anterior pleuritic type chest pain for two weeks.  An X-ray revealed extensive pleural adhesions on left, which, according to the discharge note, represented extensive, old left pleural and pericardio-pleural scarring.  

Therefore, the first and second requirements for service connection-a current disability and an in-service disease or injury-have been established.  

The remaining question is whether the Veteran's current pulmonary disability is etiologically related to service.  

The Veteran received a VA examination in July 2004, where the examiner found that the history of pneumonia as a child likely predisposed the Veteran to later development of asthma and that it was not likely that asthma increased in severity during his time in service and continued normal course of disease process.  Therefore, the examiner concluded that his asthma was not related to military service.  

However, since the July 2004 VA examination and the October 2005 Board decision, the Court has held that an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  

The July 2004 VA examination report does not provide a rationale for the opinions provided.  Furthermore, while the opinions addressed the current diagnosis of asthma, an opinion was not provided regarding the etiology of currently diagnosed bronchiectasis.  Therefore, the July 2004 VA opinion is of limited probative value in determining the etiology of the Veteran's currently diagnosed pulmonary disabilities.  

The October 2007 treatment record from Dr. M.P., the Veteran's treating physician, noted the Veteran's history of calcified pleural plaques and bronchiectasis.  The physician stated that although the Veteran had a history of childhood "asthma pneumonia," it appeared to be clear by review of the radiograph reports provided previously by VA that the X-ray changes and respiratory symptoms occurred during service and not before.  In this regard Dr. M.P. noted that no changes were noted on the X-ray at service entrance, but were shown at the time of the April 1967 hospitalization.  Dr. M.P. concluded; therefore, that the Veteran's bronchiectasis and calcified pleural plaques appeared to have had their onset in service and were a service connected process.  

The Board notes that Dr. M.P. had previously appeared to relate the chronic changes on the Veteran's X-rays with his childhood pneumonia and that he also stated that only a detailed review of the Veteran's X-rays, which he didn't have access to at that point, would reveal when that pneumonia occurred.  The physician had the benefit of reviewing the Veteran's records prior to providing the opinion in the October 2007 treatment record.  His opinion was supported by a rationale.

Although Dr. M.P. did not discuss the normal findings at the time of the Veteran's discharge from service, the findings at that time appear to be at least partially inaccurate.  In this regard, the medical history completed for separation from service indicated that the Veteran had never had chest pain  or other pulmonary symptoms, and had not counsulted treatment porviders or received treatment in the past five years.  

Resolving all doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's current pulmonary disabilities and service; therefore, service connection is warranted.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received; the claim for entitlement to service connection for a pulmonary disorder is reopened.

Service connection for pulmonary disease, asthma and bronchiectasis, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


